Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant's Remarks filed on August 29, 2022 have been entered and considered. Claims 1 – 18 are pending in this application. Claims 10 and 11 have been withdrawn from further consideration subject to restriction requirement. After careful consideration of Applicant’s arguments, the examiner has maintained the 103 rejection over Shida in view of Oyama as detailed in Office action dated June15, 2022. The invention as currently claimed is not found to be patentable for reasons herein below.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 6, 8, 9, 12 – 14 and 16 –18 are rejected under 35 U.S.C. 103 as being unpatentable over Shida et al. US 5,906,891 (Shida) in view of Oyama et al. JP 2003160728 A (Oyama). English abstract and Machine Translation of the Oyama reference is relied upon herein. 

Considering claims 1, 12 - 14 and 16, Shida teaches an oriented polyamide fiber formed out of a composition which comprises at least 20% by weight of a crystalline polyamide copolymer (A) produced by polymerizing at least one diamine monomer containing at least 70 mol % m-xylylenediamine and at least one dicarboxylic acid monomer containing at least 70 mol % adipic acid of formula C6H10O4 [Abstract]. Further, Shida is silent regarding the use of a plasticizer based on ethylhexyl p-hydroxybenzoate or p-hydroxybenzoic ester of formula (I). However, Oyama teaches polyamide resin compositions having excellent flexibility. The resin composition is eco-friendly due to the usage of non-vinyl chloride type resin, which is safe to use [Abstract]. Further, Oyama’s polyamide composition comprises as plasticizer, from 1 % to 20 % of 2-hexyl decanol ester of p-hydroxybenzoic acid [0016-0017], having a structural formula depicted below:  

    PNG
    media_image1.png
    171
    381
    media_image1.png
    Greyscale

Corresponding to Applicants Formula (I), wherein R1 represents an unsubstituted alkyl group having 1 to 10 carbon atoms, R2 represents an unsubstituted alkyl group having 2 to 12 carbon atoms, and n represents an integer of 1 to 3. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application with reasonable expectation of success to include Oyama’s 2-hexyl decanol ester of p-hydroxybenzoic acid plasticizer to Shida’s composition  when it is desired to provide the articles made thereof with excellent flexibility.   
As to the amount of plasticizer to be used in the polyamide composition, as noted above, Oyama teaches the use of 1 – 20 % of said compound in the composition.  
As to claims 12 – 13, Shida teaches as noted above that the copolymer (A) is produced by polymerizing at least one diamine monomer containing at least 70 mol % m-xylylenediamine and at least one dicarboxylic acid monomer containing at least 70 mol % adipic acid of formula C6H10O4. Shida teaches at [Abstract] that in the process of making the fiber, the fiber is spun into a coolant bath disposed beneath the face of the spinneret to produce non-oriented fiber to a draw ratio of 2.5 to 8.0.
	
Considering claim 2, Shida teaches that the polyamide fiber has diameter between .050 and 2 mm, which corresponds to 32 – 51,500 dtx; when converted by the formula provided in Table 3.1 by “Dynamics of Fiber Formation and Processing”; Beyreuther et al. : 
    PNG
    media_image2.png
    58
    857
    media_image2.png
    Greyscale
 wherein D is diameter in microns and g is density in g/cm3 (g = 1.15 for polyamide). 

Considering claims 3, Shida is relied upon as set forth above in the rejection of claim 1. Further, Shida is silent regarding the abrasion resistance property of the polyamide fiber, when tested as required by claim 3. However, because Shida’s fiber comprises the same components, in the same proportions, and a diameter that overlaps completely with Applicant’s range; it is reasonable to expect that Shida’s polyamide fiber inherently have the claimed abrasion resistance property. 

Considering claim 4, as noted above in the rejection of claim 1, Shida teaches that the xylylenediamine comprises at least 70 % of metaxylylenediamine. Thus, anticipating the additional limitation in the instant claim.  

Considering claims 5 and 6, as noted above in the rejection of claim 1, Shida teaches that the use of at least 70 % of adipic acid of formula C6H10O4. Thus, anticipating the additional limitation in the instant claims.  

Considering claim 8, because Shida teaches at [Col. 2, 44 – 47] that the fiber of the disclosure has a Young's modulus of at least 400 kgf/mm.sup.2, a loop strength of at least 4.5 gf/D, a knot tensile strength of at least 3.5 gf/D or 3.1 cN/dtex,  and a roundness in the range of from 97 to 100%; it is reasonable to expect that the tensile strength of Shida’s fiber when measured according to the method of claim 8, would  inherently be present.  

Considering claim 9, Shida teaches at [Abstract] that in the process of making the fiber, the fiber is spun into a coolant bath disposed beneath the face of the spinneret to produce non-oriented fiber to a draw ratio of 2.5 to 8.0. Thus, anticipating the additional limitation in the instant claims.  
 
Considering claims 17 and 18, although Shida suggests at [Col. 6, 48 – 52] the use of the polyamide fabric in woven and nonwoven fabrics; it does not specifically recite its use in knitted fabrics. However, the limitation in claim 18 for the polyamide fibers to be used in knitted fabrics is considered to be intended use of the claimed invention. In order to patentably distinguish the claimed invention from the prior art, it must result in a structural difference between the claimed invention and the prior art. The structure taught by Shida, as set forth above is considered to perform the intended use as claimed. Therefore, Shida anticipates all limitations in the subject claims. 

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shida et al. US 5,906,891 (Shida) in view of Oyama et al. JP 2003160728 A (Oyama) and of Oda et al. JP 2011089007 A (Oda). English abstract and machine Translation of the Oda document is used herein.  

Considering claims 7 and 15, Shida in view of Oyama is silent regarding the use of a phosphorus atom-containing compound in the polymerization process of the polyamide. However, Oda teaches a polyamide resin having excellent flexibility, which is obtained by polycondensation of metaxylylenediamine with a straight chain aliphatic dicarboxylic acid. Further, in the polymerization process, phosphorus atom concentration is obtained by adding a phosphorus atom-containing compound to the polycondensation system so that a phosphorus atom concentration is 5-400 ppm [Abstract]. Further, Oda teaches at [0034] that the presence of a phosphorous atom-containing compound during polymerization prevents yellowing of the polyamide. Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the instant application to have added phosphorus atom containing compound as taught by Oda to Shida’s polyamide forming process when it is desired to prevent yellowing of the resulting polyamide. 

Response to Arguments

Applicant's Remarks filed on August 29, 2022 have been entered and considered. After careful consideration of Applicant’s arguments, the examiner has maintained the 103 rejection over Shida in view of Oyama as detailed in Office action dated June15, 2022. The invention as currently claimed is not found to be patentable for reasons herein above.   

Applicant's Remarks filed on August 29, 2022 have been fully considered but they are found to be not persuasive for the following reasons. 

Applicant traversal is beads on that one skilled in the art would not readily add a plasticizer to Shida’s fiber. The Office Action alleges that Oyama teaches adding a compound represented by formula (I) to polyamide resin, and such a polyamide resin containing a plasticizer would have a flexibility. Office Action at page 3. However, compositions having flexibility naturally have a low Young’s modulus. On the other hand, Shida’s polyamide fiber is characterized in that the Young’s modulus is at least 400 kg/mm? or more. In fact, Shida specifically seeks to provide a material having these characteristics.

In response, the examiner submits that said arguments are unsubstantiated and speculative. Applicant has not provided any evidence showing that the addition of a plasticizer to Shida’s composition will result in Young’s modulus lower that the desired 400 kg/mm. Further, the examiner submits that aaccording to MPEP 2145, “ARGUMENT DOES NOT REPLACE EVIDENCE WHERE EVIDENCE IS NECESSARY”. 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale
The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
   
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786




/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786